Case 2:20-cv-16346-JXN-LDW Document 12 Filed 04/16/21 Page 1 of 1 PageID: 302




      PFUND MCDONNELL, P.C.
      139 Prospect Street, 2nd Floor
      Ridgewood, NJ 07450
      (201) 857-5040
      Attorneys for Defendant, Borough of Wallington

                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW JERSEY

       Plaintiff(s)
       UMDASCH REAL ESTATE, USA, LTD.
       AND DOKA USA, LTD.
                                                          CIVIL ACTION NO. 2:20-cv-16346
       vs.
                                                             NOTICE OF APPEARANCE
       Defendant(s)
       BOROUGH OF WALLINGTON


             PLEASE TAKE NOTICE that Mary C. McDonnell, Esq. of Pfund McDonnell, P.C.,

      hereby formally enters her appearance on behalf of Defendant, Borough of Wallington.



                                          PFUND MCDONNELL, PC.

                                          s/Mary C. McDonnell, Esq.
                                          David T. Pfund, Esq.
                                          Attorneys for Defendant,
                                          Borough of Wallington
                                          PFUND MCDONNELL, P.C.
                                          139 Prospect Street, 2nd Floor
                                          Ridgewood, NJ 07450
                                          201-857-5040
                                          Fx:201-857-5041
                                          mmcdonell@pfundmcdonnell.com

      Dated: April 16, 2021
